 Case 2:19-cv-10765-MAG-SDD ECF No. 1 filed 03/14/19     PageID.1   Page 1 of 9



                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

JOEY SALEH, and EMAN SALEH,

Plaintiff,                                             Case No. 2:19-cv-10765
                                                       Honorable
v.

TOYOTA MOTOR CREDIT
CORPORATION,

Defendant.
__________________________________/

HADOUS|CO. PLLC
Nemer N. Hadous (P-82285)
1 Parklane Blvd., Suite 729 East
Dearborn, Michigan 48126
(313) 415-5559 (direct)
(888) 450-0687 (fax)
nhadous@hadousco.com
Attorneys for Plaintiffs

                              CIVIL COMPLAINT

                                   JURY DEMAND

       NOW COME Joey Saleh and Eman Saleh, (collectively, "Plaintiffs"), by

counsel, for their Complaint against Defendant Toyota Motor Credit Corporation

(“Defendant”), alleging violations of the Fair Credit Reporting Act (“FCRA”). 15

U.S.C. § 1681 et seq.
 Case 2:19-cv-10765-MAG-SDD ECF No. 1 filed 03/14/19            PageID.2   Page 2 of 9



                           JURISDICTION AND VENUE

      1.     This Court has federal question jurisdiction because this action arises

out of violations of federal law. 28 U.S.C. §§ 1331. Jurisdiction is also proper

pursuant to 15 U.S.C. § 1681p (FCRA) (permitting actions to enforce liability in an

appropriate United States District Court).

      2.     Venue in the United States District Court for the Eastern District of

Michigan is proper, because Defendant regularly transact business within this

District, and are otherwise subject to personal jurisdiction in this District.

                                       PARTIES

      3.     Plaintiffs incorporate herein by reference all of the above paragraphs

of this Complaint as though fully set forth at length herein.

      4.     Plaintiffs reside in Wayne County Michigan.

      5.     During all time pertinent to this Complaint, Defendant was authorized

to conduct business in the State of Michigan and conducted business in Michigan

on a routine and systematic basis.

      6.     Defendant is a corporation organized under laws of the State of

California. Defendant can be served through its registered agent: The Corporation

Company, 40600 Ann Arbor Road E, Suite 201, Plymouth, MI 48170.

      7.     Defendant is a “furnisher of information” under 15 U.S.C. §§ 1681s-

2(a) and 1681s-2(a) (b) of the FCRA.
 Case 2:19-cv-10765-MAG-SDD ECF No. 1 filed 03/14/19            PageID.3   Page 3 of 9



      8.     During all time pertinent to this Complaint, Defendant acted through

authorized agents, employees, officers, members, directors, heirs, successors,

assigns, principals, trustees, sureties, subrogees, representatives, and/or insurers.

      9.     Any violations by Defendant was not in good faith, were knowing,

negligent, willful, and/or intentional, and Defendant did not maintain procedures

reasonably adapted to avoid any such violation.

                                FACTUAL ALLEGATIONS

      10.    Plaintiffs incorporate herein by reference all of the above paragraphs

of this Complaint as though fully set forth at length herein.

      11.    Plaintiffs purchased an automobile from Defendant.

      12.    During the financing term, Plaintiffs experienced a temporary

financial hardship and fell behind on their installment payments.

      13.    In late September 2016, Plaintiffs contacted Defendant and explained

their temporary financial hardship, and the parties agreed to a temporary deferment

to permit Plaintiffs to catch up on payments without repossession. Plaintiffs relied

upon Defendant’s representations to their detriment.

      14.    Nonetheless,        Defendant   erroneously     repossessed     Plaintiffs’

automobile, contrary to the parties’ agreement and understanding, depriving

Plaintiffs of transportation.
 Case 2:19-cv-10765-MAG-SDD ECF No. 1 filed 03/14/19         PageID.4    Page 4 of 9



      15.   Plaintiffs notified Defendant of the erroneous repossession, and

Defendant returned Plaintiffs’ vehicle without assessing Plaintiffs any charges or

fees associated with the erroneous repossession.

      16.   Plaintiffs made all remaining payments required to Defendant.

      17.   In or about March 2017, Plaintiffs discovered Defendant reported not

only the late/missed payments, but also the erroneous repossession of the vehicle

without associated charges/costs.

      18.   Plaintiffs   disputed   Defendant’s    credit   reporting   through   the

nationwide consumer reporting agencies, explaining the erroneous repossession.

      19.   Plaintiffs received responses to these disputes in April 2017.

      20.   Plaintiffs’ disputes were futile.

      21.   Defendant continues to furnish false, derogatory, incomplete, and

misleading information about Plaintiffs to the national consumer reporting

agencies causing Plaintiffs substantial financial harm, including multiple credit

denials based upon the false and materially misleading reporting by Defendant.

      22.   Defendant failed to reasonably investigate Plaintiff’s dispute; and

failed to correct the false and materially misleading information contained in

Plaintiffs’ credit reports, despite knowledge of the erroneous repossession,

Plaintiffs’ completion of the lease payments, and the absence of charges/fees based
 Case 2:19-cv-10765-MAG-SDD ECF No. 1 filed 03/14/19            PageID.5   Page 5 of 9



on the erroneous repossession, which information is also contained in Plaintiffs’

file and the payment histories known to and reported by Defendant.

      23.    Consequently, Plaintiffs suffers damages, including the denial of loan,

specifically based on Defendant’s misleading reporting, loss of credit opportunity

and other financial harm, and emotional distress, including, without, humiliation,

anger, shock, embarrassment, and anxiety.

                         COUNT ONE
  VIOLATION OF THE FAIR CREDIT REPORTING ACT, 15 U.S.C. § 1681

      24.    Plaintiffs incorporate herein by reference all of the above paragraphs

of this Complaint as though fully set forth herein at length.

      25.    The United States Congress has found that the banking system is

dependent upon fair and accurate credit reporting. Inaccurate credit reports directly

impair the efficiency of the banking system, and unfair credit reporting methods

undermine the public confidence, which is essential to the continual functioning of

the banking system. Congress enacted the Fair Credit Reporting Act, 15 U.S.C. §

1681 et seq., to ensure fair and accurate reporting, promote efficiency in the

banking system, and protect consumer privacy.

      26.    The FCRA seeks to ensure consumer reporting agencies exercise their

grave responsibilities with fairness, impartiality, and a respect for the consumer's

right to privacy because consumer reporting agencies have assumed such a vital

role in assembling and evaluating consumer credit and other consumer
 Case 2:19-cv-10765-MAG-SDD ECF No. 1 filed 03/14/19         PageID.6   Page 6 of 9



information. The FCRA imposes duties on the sources that provide credit

information to credit reporting agencies, called "furnishers."

      27.    Defendant is a “furnisher” of information under the FCRA.

      28.    The FCRA requires that furnishers of information like Defendant to,

among other things, conduct an investigation with respect to disputed information,

review all relevant information, and report the results of the investigation to the

credit reporting agency, and, if the investigation reveals the information is

incomplete or inaccurate, report those results to all other credit reporting agencies

to which the furnisher has provided the inaccurate information.

      29.    Defendant knew or should have known about its obligations under the

FCRA. These obligations are well established in the plain language of the FCRA,

in the promulgations of the Federal Trade Commission, and in well-established

case law. Defendant obtained or had available substantial written materials that

apprised them of its duties under the FCRA. Despite knowing these legal

obligations, Defendant acted consciously in breaching its known duties and

deprived Plaintiffs of their rights under the FCRA.

      30.    Plaintiffs disputed Defendant’s tradeline through the nationwide

consumer reporting agencies Experian, Equifax, and TransUnion. Defendant

received notice of Plaintiff’s dispute and otherwise possessed all information

concerning Plaintiffs’ lease history, including the erroneous repossession.
 Case 2:19-cv-10765-MAG-SDD ECF No. 1 filed 03/14/19         PageID.7      Page 7 of 9



Nonetheless, Defendant failed to take the corrective measures required by the

FCRA, including conducting a reasonable reinvestigation of the dispute, and

correcting or modifying Plaintiffs’ consumer information. Defendant inaccurately

and misleadingly reports a bona fide repossession, when this was in fact an

erroneous repossession.

      31.    Defendant violated sections 15 U.S.C. §§ 1681n and 1681o of the

FCRA by engaging in willful and negligent noncompliance of 15 U.S.C. § 1681s-

2(a), (b), and engaging in conduct that violates 15 U.S.C. § 1681s-2(a), (b),

including:

      (a)    Willfully and negligently failing to conduct an investigation of

             Plaintiffs’ dispute despite possessing knowledge of Plaintiffs’ lease

             account, return of the vehicle to Plaintiffs without costs/fees, and

             Plaintiffs’ subsequent payments pursuant to the lease agreement;

      (b)    Willfully and negligently failing to review all relevant information

             concerning Plaintiffs’ disputes, including its own records;

      (c)    Willfully and negligently failing to report the results of investigations

             to the relevant consumer reporting agencies;

      (d)    Willfully and negligently failing to report inaccurate and incorrect

             information contained in the tradeline to the relevant consumer

             reporting agencies;
 Case 2:19-cv-10765-MAG-SDD ECF No. 1 filed 03/14/19        PageID.8    Page 8 of 9



      (e)   Willfully and negligently failing to properly participate, investigate

            and comply with the reinvestigations that were conducted by any and

            all consumer reporting agencies concerning the inaccurate information

            disputed by Plaintiffs; and

      (f)   Willfully and negligently continuing to furnish and disseminate

            inaccurate and derogatory credit, account and other information

            concerning the Plaintiffs to the credit reporting agencies despite actual

            knowledge of the falsity of the information it reported to the consumer

            reporting agencies.

      32.   Defendant is a direct and proximate cause, as well as a substantial

factor in causing damage and harm to Plaintiffs. Consequently, Defendant is liable

for statutory damages, punitive damages, attorneys’ fees, costs, as well as other

such relief permitted by 15 U.S.C. § 1681 et seq.

                             PRAYER FOR RELIEF

      WHEREFORE, Plaintiffs respectfully requests that this Honorable Court

enter judgment against Defendant for the following:

Fair Credit Reporting Act Violations

      (a)   Damages pursuant to 15 U.S.C. § 1681n(a)(1) and § 1681o(a)(1);

      (b)   Punitive damages as the Court may allow pursuant to 15 U.S.C. §§

            1681n(a)(2);
Case 2:19-cv-10765-MAG-SDD ECF No. 1 filed 03/14/19         PageID.9    Page 9 of 9



    (c)   Costs and reasonable attorney fees pursuant to 15 U.S.C. §

          1681n(a)(3) and § 1681o(a)(2); and

    (d)   Such other and further relief as this Honorable Court may deem just

          and proper, including post-judgment interest.

                               JURY DEMAND

          Plaintiffs hereby demand a jury trial on all issues so triable.

    RESPECTFULLY SUBMITTED this 14th day of March 2019,

                                            HADOUS|CO. PLLC

                                            /s/Nemer N. Hadous
                                            Nemer N. Hadous (P-82285)
                                            1 Parklane Blvd., Suite 729 East
                                            Dearborn, Michigan 48126
                                            (313) 415-5559 (phone)
                                            (888) 450-0687 (fax)
                                            nhadous@hadousco.com
                                            Attorneys for Plaintiffs
